Citation Nr: 1820699	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-09 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to June 1977 and May 1978 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Oakland, California.  

The Veteran requested a hearing before the Board in his VA Form 9.  A hearing was scheduled for December 2017, of which the Veteran was notified in two separate letters.  The Veteran did not appear at the hearing.  The Veteran did not provide an explanation for his absence or request a rescheduled hearing.  Therefore, the Board deems the Veteran's hearing request withdrawn.  38 C.F.R. § 20.704(d) (2017).

This matter was previously before the Board in January 2018 and was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, another remand is required in this case for the issue on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

The medical opinions in the instant case are unclear regarding the nature and etiology of the Veteran's psychiatric disability.  The September 2011 VA examiner stated that the Veteran's psychiatric disability was less likely than not related to his service-connected hepatitis C.  Paradoxically, however, the same examiner stated that there was a "clear indication" that the irritability and anger symptoms associated with the Veteran's mood disorder were related to hepatitis C.  

An addendum opinion was provided by the same examiner in February 2018, pursuant to the Board's January 2018 remand.  The examiner addressed service connection based on aggravation by a service-connected disability, opining that it was less likely than not that the Veteran's acquired psychiatric disorder was aggravated by any service-connected disability, to include hepatitis C and any treatment thereof.  However, the examiner's rationale did not support this opinion, as it focused on why the Veteran's diagnosis is a mood disorder and not a depressive disorder.

The Board finds the September 2011 VA examination and the January 2018 addendum opinion to be insufficient upon which to adjudicate the Veteran's claim. As such, a new examination and etiology opinion must be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated relevant VA or adequately identified private treatment records and associate the same with the claims file.

2.  After all available records are associated with the claims file, schedule the Veteran for a new VA examination by a qualified clinician, other than the examiner who performed the September 2011 VA examination and February 2018 addendum opinion, to determine the nature and etiology of the Veteran's acquired psychiatric disability.  The claims file must be reviewed and all necessary tests should be conducted.

Following review of the claims file and examination, the examiner shall identify each acquired psychiatric disability present during the appeal period.  For each acquired psychiatric disability identified, the examiner must provide the following opinions:

a.)  Is it at least as likely as not (50 percent or greater likelihood) that any identified acquired psychiatric disorder was caused by the Veteran's service-connected hepatitis C or any medication used to treat hepatitis C? 

b.)  Is it at least as likely as not (50 percent or greater likelihood) that any identified acquired psychiatric disorder was aggravated beyond the natural progression of the condition by the Veteran's service-connected hepatitis C or any medication used to treat hepatitis C?

The examiner must provide a complete rationale for all findings and opinions.

3.  After completing any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




